DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “in-ear sensor from the ANC circuit” in receiving an analog in-ear sensor from the ANC circuit; and analog to digital converting the analog in-ear signal by provide a digital in-ear signal. It is not clear if it is “in-ear sensor from the ANC circuit” or “in-ear signal from the ANC circuit”. Application ¶0080 discloses step 310: “receiving an analog in-ear sensor from the ANC circuit”. However, Fig. 3, step 310: “receiving an analog in-ear signal [from feedback microphone] from the ANC circuit”.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites “in-ear sensor from the ANC circuit” in receiving an analog in-ear sensor from the ANC circuit. It is not clear if it is “in-ear sensor from the ANC circuit” or “in-ear signal from the ANC circuit”. Application ¶0080 discloses step 310: “receiving an analog in-ear sensor from the ANC circuit”. However, Fig. 3, step 310: “receiving an analog in-ear signal [from feedback microphone] from the ANC circuit”.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “in-ear sensor from the ANC circuit” and “in-ear signal by provide” in receiving an analog in-ear sensor from the ANC circuit; and analog to digital converting the analog in-ear signal by provide a digital in-ear signal. Application ¶0080 discloses step 310: “receiving an analog in-ear sensor from the ANC circuit”. However, Fig. 3, step 310: “receiving an analog in-ear signal [from feedback microphone] from the ANC circuit”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “in-ear sensor from the ANC circuit” in receiving an analog in-ear sensor from the ANC circuit. Application ¶0080 discloses step 310: “receiving an analog in-ear sensor from the ANC circuit”. However, Fig. 3, step 310: “receiving an analog in-ear signal [from feedback microphone] from the ANC circuit”. Application ¶0080 discloses step 310: “receiving an analog in-ear sensor from the ANC circuit”. However, Fig. 3, step 310: “receiving an  signal [from feedback microphone] from the ANC circuit”. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: ¶0080 discloses step 310: “receiving an analog in-ear sensor from the ANC circuit”. However, Fig. 3, step 310: “receiving an analog in-ear signal from the ANC circuit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11-16, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US #2010/0131269).

Regarding Claim 1, Park discloses a method for voice detection (Figs. 3A-26B), the method comprises:
generating an in-ear signal (Park Fig. 8: error feedback microphone; ¶0078) that represents a signal sensed by an in-ear microphone and fed to a feedback active noise cancellation (ANC) circuit (Park Fig. 8: error feedback microphone signal fed to ANC);
generating at least one additional signal, based on at least one out of a playback signal (Park ¶0054 discloses the use of an ANC technique can reduce the level of background noise that reaches the ear [e.g., by up to twenty decibels or more] while delivering one or more desired sound signals, such as music, speech from a far-end speaker, etc. ¶0070 discloses audio output stage AO10 can be configured to produce the audio output signal by converting a digital anti-noise signal to analog; by amplifying, applying a gain to, and/or controlling a gain of the anti-noise signal; by mixing the anti-noise signal with one or more other signals [e.g., a music signal or other reproduced audio signal, a far-end communications signal, and/or a separated target component]) and a pickup signal sensed by a voice pickup microphone (Park Fig. 8: voice + noise microphone); and
generating a voice indicator based on the in-ear signal and the at least one additional signal (Park ¶0093 discloses … such an implementation of source separation module SS10 can include a voice activity detector [VAD] that is configured to classify a frame of the environmental noise signal as active [e.g., speech] or inactive [e.g., noise] based on one or more factors such as frame energy, signal-to-noise ratio, periodicity, autocorrelation of speech and/or residual [e.g., linear prediction coding residual], zero crossing rate, and/or first reflection coefficient. Such classification can include comparing a value or magnitude of such a factor to a threshold value and/or comparing the magnitude of a change in such a factor to a threshold value. ¶0094 discloses the VAD can be configured to produce an update control signal whose state indicates whether speech when the VAD V10 indicates that the current frame of the environmental noise signal is active, and possibly to obtain voice signal V10 by subtracting the noise estimate from the environmental noise signal [e.g., by performing a spectral subtraction operation]).

Regarding Claim 2, Park discloses the method according to claim 1
wherein the at least one additional signal is based on the playback signal and on the pickup signal (Park ¶0070 discloses audio output stage AO10 can be configured to produce the audio output signal by converting a digital anti-noise signal to analog; by amplifying, applying a gain to, and/or controlling a gain of the anti-noise signal; by mixing the anti-noise signal with one or more other signals [e.g., a music [playback] signal or other reproduced audio signal, a far-end communications signal, and/or a separated target component]. Fig. 8: voice + noise microphone signal as pickup signal).

Regarding Claim 3, Park discloses the method according to claim 2 comprising
subtracting, from the in-ear signal, a sum of the playback signal and the pickup signal to provide the voice indicator (Park ¶0054 discloses the use of an ANC technique can reduce the level of background noise that reaches the ear [e.g., by up to twenty decibels or more] while delivering one or more desired sound signals, such as music, speech from a far-end speaker, etc. ¶0077 discloses an enhanced sidetone approach can be implemented in a feedback ANC system to apply a separated voice component in a feedback manner. This approach subtracts the voice component from the error feedback signal upstream from the ANC filter and adds the voice component to the anti-the VAD can be configured to produce an update control signal whose state indicates whether speech activity is currently detected on the environmental noise signal. Such an implementation of source separation module SS10 can be configured to suspend updates of the noise estimate when the VAD V10 indicates that the current frame of the environmental noise signal is active, and possibly to obtain voice signal V10 by subtracting the noise estimate from the environmental noise signal [e.g., by performing a spectral subtraction operation]. Fig. 8: subtractor subtracts a sum of music [¶0070] [playback] signal and standalone voice only [pickup] signal).

Regarding Claim 4, Park discloses the method according to claim 1
wherein the at least one additional signal, is based on the playback signal and not on the pickup signal (Park ¶0070 discloses audio output stage AO10 can be configured to produce the audio output signal by converting a digital anti-noise signal to analog; by amplifying, applying a gain to, and/or controlling a gain of the anti-noise signal; by mixing the anti-noise signal with one or more other signals [e.g., a music [playback] signal).

Regarding Claim 5, Park discloses the method according to claim 1
wherein the generating of the voice indicator is followed by validating the voice indicator by a voice activity detection unit (Park ¶0095 discloses the VAD can be configured to classify a frame of the environmental noise signal as active or inactive [e.g., to control a binary state of the update control signal] based on one or more factors such as frame energy, signal-to-noise ratio [SNR], periodicity, zero-crossing rate, autocorrelation of speech .

Regarding Claim 6, Park discloses the method according to claim 5 comprising
initiating a speech recognition process following a successful validation of the voice indicator (Park ¶0126 discloses many applications can benefit from enhancing or separating clear desired sound from background sounds originating from multiple directions. Such applications can include human-machine interfaces in electronic or computing devices which incorporate capabilities such as voice recognition and detection, speech enhancement and separation, voice-activated control, and the like).

Regarding Claim 8, Park discloses the method according to claim 1 further comprising:
generating an ambient noise cancellation signal based on signals sensed by a far field microphone (Park ¶0091 discloses microphone VM10 [far-field] is positioned to pick up ambient noise during typical use; Fig. 17B. Refer to Figs. 4A-4B, 5B-6A, 7A-8, 9B-10B: microphone VM10 connects to a mixer MX10, which connects to the ANC filter AN10 to ,
adding the ambient noise cancellation signal to the playback signal and to the pickup signal to provide an intermediate signal (Park ¶0070 discloses audio output stage AO10 can be configured to produce the audio output signal by converting a digital anti-noise signal to analog; by amplifying, applying a gain to, and/or controlling a gain of the anti-noise signal; by mixing the anti-noise signal with one or more other signals [e.g., a music [playback] signal or other reproduced audio signal, a far-end communications signal, and/or a separated target component]. Fig. 8: voice + noise microphone signal as pickup signal); and
feeding the intermediate signal to the feedback ANC unit (Park Fig. 8: sidetone [voice only] is subtracted from error microphone signal and which is fed to ANC and the ANC output is added to sidetone [voice only] signal. ¶0070 discloses mixing the anti-noise signal with one or more other signals [e.g., a music [playback] signal or other reproduced audio signal, a far-end communications signal, and/or a separated target component]).

Regarding Claim 9, Park discloses the method according to claim 1
wherein at least one step out of the generating of the in-ear signal and the generating of the voice pickup signal comprises rate reduction (Park ¶0067 discloses apparatus A100 includes an ANC filter AN10 that is configured to receive the environmental sound signal and to perform an ANC operation to produce a corresponding anti-noise signal. Such an ANC filter is typically configured to invert the phase of the environmental noise signal and can .

Claims 11-16 and 18-19 are rejected for the same reasons as set forth in Claims 1-10 (Park ¶0122 discloses the implementations of methods, schemes, and techniques can be embodied on one or more computer readable-media as one or more sets of instructions readable and/or executable by a machine including an array of logic elements [e.g., a processor, etc.]).

Claim 21 is rejected for the same reasons as set forth in Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US #2010/0131269) in view of Wurtz et al. (US #2019/0214036).
7, Park discloses the method according to claim 5 comprising but may not explicitly disclose generating an alert following a successful validation of the voice indicator.
However, Wurtz (Figs. 1-5) teaches generating an alert following a successful validation of the voice indicator (Wurtz ¶0034 discloses the user voice activity detection [UVAD] subsystem 203 can be configured to provide control signals to indicate the likely presence or absence of the user's speech. ¶0046 discloses a UVAD subsystem can determine whether a user's speech is present and subsequently provide a control signal based on the determination).
Park and Wurtz are analogous art as they pertain to Active Noise Cancellation in Headset for Speech Enhancement. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANC system (as taught by Park) to generate a control signal once a speech signal is determined by the UVAD (as taught by Wurtz, ¶0034) to overcome prior art limitations (Wurtz, ¶0003).

Regarding Claim 10, Park discloses the method according to claim 1 wherein the generating of the in-ear signal comprises: receiving an analog in-ear sensor from the ANC circuit; and analog to digital converting the analog in-ear signal by provide a digital in-ear signal (Park ¶0066 discloses digitization and pre-processing of microphone signals are expressly applicable to each of the other ANC systems, apparatus, and microphone signals described).
 wherein the generating of the in-ear signal comprises: receiving an analog in-ear sensor from the ANC circuit; and analog to digital converting the analog in-ear signal by provide a digital in-ear signal.
However, Wurtz (Figs. 1-5) teaches wherein the generating of the in-ear signal comprises: receiving an analog in-ear sensor signal from the ANC circuit (Wurtz Fig. 1: sensor signals 117, 127; feedback microphone signals 113, 123); and
analog to digital converting the analog in-ear signal by provide a digital in-ear signal (Wurtz ¶0030 discloses the signal processor 135 can be configured to convert analog signals [received from feedback microphones 113, 123] into a digital domain for processing; Fig. 1).
Park and Wurtz are analogous art as they pertain to Active Noise Cancellation in Headset for Speech Enhancement. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANC system (as taught by Park) for converting received analog signals into digital signals using a signal processor for ANC operation (as taught by Wurtz, ¶0030) to overcome prior art limitations (Wurtz, ¶0003).

Claim 20 is rejected for the same reasons as set forth in Claim 10 (Park ¶0122 discloses the implementations of methods, schemes, and techniques can be embodied on one or more computer readable-media as one or more sets of instructions readable and/or executable by a machine including an array of logic elements [e.g., a processor, etc.]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651